Citation Nr: 9903904	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right trigeminal nerve, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
fracture of the right mandible, maxilla and antrum, due to a 
shell fragment wound, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for 
shell fragment wound scars of the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to June 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  The veteran's service-connected shell fragment wound of 
the right trigeminal nerve results in paresthesia of the 
right mid and lower face but there is no more than moderate 
incomplete paralysis of the fifth cranial nerve.  

2.  The veteran's service-connected fractures of the right 
mandible, maxilla and antrum are well healed and are not 
productive of more than moderate disability.  

3.  The veteran's service-connected shell fragment wound 
scars of the face are productive of moderate disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right 
trigeminal nerve have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8205 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fractures of the right mandible, maxilla and 
antrum, due to a shell fragment wound, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.149, Diagnostic Code 9903 (1998).

3.  The criteria for a 10 percent rating for shell fragment 
wound scars of the face have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Trigeminal Nerve Injury

The veteran's residuals of a shell fragment wound of the 
right trigeminal nerve are rated 10 percent disabling under 
Diagnostic Code 8205, pertaining to paralysis of the fifth 
(trigeminal) cranial nerve.  Paralysis of the fifth 
(trigeminal) cranial nerve warrants a 10 percent evaluation 
if paralysis is incomplete and moderately disabling; 30 
percent evaluation if it incomplete and severely disabling; 
and 50 percent if the paralysis is complete.  A note to the 
rating criteria reflects that the criteria are dependent upon 
the relative degree of sensory manifestation or motor loss.  
38 C.F.R. § 4.124a, Diagnostic Code 8205.  

The service medical records show that the veteran sustained a 
fracture of the right maxilla and right mandible when he was 
struck by a mine in August 1966 while in Vietnam.  A skull X-
ray showed a fracture of the right mandible through tooth # 
32 and a fracture of the right antrum.  A mosaic laceration 
over the cheek and upper lip was closed after debridement of 
the wound edges.  He underwent open reduction of the mandible 
fracture.  The postoperative course was uneventful, aside 
from an unrelated hookworm infection.  Follow-up clinical 
notes show that the veteran complained of numbness above and 
below the lip on the right side, pain with cold weather, and 
some swelling.  He was given a permanent profile for 
paralysis of the right facial nerve.  

The veteran underwent a VA compensation examination in 
January 1971.  His complaints at that time included 
headaches, earaches, dizziness, periodic loss of vision, 
right-sided facial swelling in the cold, and loss of 
sensation in the right facial area.  Physical examination was 
negative for any evidence of scarring or any other eye 
abnormality from a shell fragment wound.  There was 1 to 
1&1/2 mm. drooping of the right upper eye lid when compared 
to the left but it was noted that this was on the edge of the 
pupil, was not much of a cosmetic problem, and did not 
interfere with vision.  There was a thin, 1 inch scar on the 
right neck about 1 inch below the jaw, which was barely 
perceptible, well healed, freely moveable; a small Z shaped 
scar in the right cheek region that produced slight dimpling 
but was barely perceptible; a thin 2 inch scar across the 
left chin, which was very faint but visible at close range 
but not disfiguring; and a 1 inch scar in the left mastoid 
region covered with hair.  The contour of the face was normal 
when viewed from the front, and there was no depression or 
retraction of the right antrum.  The veteran had good ability 
to open his mouth and he had no complaints relating to 
chewing.  The neurological examination was negative except 
for numbness on the right side of the face over the maxillary 
and mandibular area, inside the cheek of this area, and in 
the upper and lower gum on the right.  It was noted that this 
was the distribution of the maxillary and mandibular 
divisions of the trigeminal nerve.  An X-ray examination of 
the skull and facial bones revealed mucous membrane reaction 
of a moderate degree in the right maxillary sinus probably 
from previous injury; a healed fracture in the right angle of 
the mandible on the right transfixed by two sutures; and some 
irregularity around the right orbit, believed to probably 
represent a fracture that had healed without deformity.  The 
clinical assessment was recorded as shell fragment wound of 
the face and head with fracture of the right mandible, right 
maxilla, and right antrum, postoperative, with an excellent 
result; shell fragment wounds of the face with slight 
scarring and mild disfigurement; post-traumatic injury to the 
mandibular and maxillary divisions of the trigeminal nerve on 
the right; and mild ptosis of the right upper eye lid that 
was believed to be congenital in origin due to the absence of 
scarring if the cornea to account for it.

An RO decision in March 1971 granted service connection for 
residuals of a shell fragment wound of the right trigeminal 
nerve, rated 10 percent; shell fragment wound scars on the 
face with slight disfigurement, rated zero percent; and old 
fractures of the right mandible, maxilla and antrum, rated 
zero percent.  Following a VA compensation examination, 
during which the veteran complained of jaw pain,  an RO 
decision in September 1979 increased the rating for the 
residuals of the fractures of the right mandible, maxilla and 
antrum to 10 percent, and those ratings have remained in 
effect ever since.  

The current evidence of record consists of a March 1997 
examination that documents complaints of paresthesia of the 
right mid face and the lower face, which according to the 
veteran interfere with eating and with shaving.  Examination 
revealed an area of decreased sensation on the right side of 
the veteran's face below the right eye to the jaw, which did 
not include the area around the nose, forehead or area around 
the right eye.  The veteran described a feeling of numbness 
in the area, and the examiner described the distribution as 
partial sensory loss of the trigeminal nerve.  

Although there is evidence of partial sensory loss, there is 
no indication that the veteran's disability results in motor 
impairment.  During a March 1997 VA dental examination, the 
veteran denied facial weakness, and during an examination of 
the cranial nerves, the neurologist indicated that motor 
movements, jaw movements, and clenching of the jaw were 
intact.  Given the lack of weakness or loss of motor 
movements, as well as the characterization of sensory loss as 
only partial, the Board finds that the veteran's service-
connected shell fragment wound of the right trigeminal nerve 
results in paresthesia of the right mid face and lower face 
but there is no more than moderate incomplete paralysis of 
the fifth cranial nerve.  Under these circumstances, a rating 
in excess of 10 percent is not warranted.  38 C.F.R. 
§ 4.124a, Code 8205.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and a 
rating in excess of 10 percent for residuals of a shell 
fragment wound of the right trigeminal nerve must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Right Mandible, Maxilla and Antrum

Residuals of fracture of the right mandible, maxilla and 
antrum, are evaluated as 10 percent disabling by analogy to 
nonunion of the mandible under Diagnostic Code 9903.  
Nonunion of the mandible warrants a 10 percent evaluation if 
moderately disabling, and a 30 percent evaluation is 
warranted if there is severe disability.  38 C.F.R. § 4.149, 
Diagnostic Code 9903.  

A VA dental examination in March 1997 revealed a well healed 
right mandibular fracture.  The examiner described the 
mandible and the mid-face to be stable without gross 
deformity.  Although there were complaints of paresthesia, 
these appear to have been associated with the nerve injury 
rated separately under 8205, which are rated 10 percent and 
are addressed above as a separate issue.  The dental 
examination established no impairment directly associated 
with the fracture, as such, and the examiner specifically 
observed that, other than the fracture and some loss of 
teeth, there was no sign of functional limitation.  It is 
apparent that the fracture have healed satisfactorily; there 
is no X-ray evidence of nonunion or displacement of the 
fractures in question.  Under the circumstances, the 
veteran's disability is not more than moderate, and a 
disability rating in excess of 10 percent is unwarranted.  

The Board further finds that the veteran's disability is best 
rated by analogy to Diagnostic Code 9903, as the RO has done, 
and application of the relevant medical findings to the 
appropriate rating criteria does not result in an increased 
rating.  The veteran's disability previously was evaluated by 
analogy to loss of the maxilla under Diagnostic Code 9910.  
The diagnostic criteria no longer contain Diagnostic Code 
9910.  However, partial or total loss of the maxilla are 
rated under Diagnostic Codes 9914 and 9915.  Loss of less 
than 25 percent of the maxilla is noncompensable if 
replaceable by prosthesis and warrants a 20 percent rating if 
not replaceable by prosthesis.  38 C.F.R. § 4.150, Diagnostic 
Code 9915.  Service records, however, do no reveal any 
appreciable loss of the mandible, and the veteran's fracture 
has been described as well healed.  As such, a rating by 
analogy to loss of the maxilla is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and this 
increased rating claim must also be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

III.  Facial Scars

Scars of the face are evaluated as noncompensable under 
Diagnostic Code 7800, pertaining to disfiguring scars of the 
head, face or neck.  Disfiguring scars of the head, face or 
neck warrant a noncompensable rating if slight and a 10 
percent rating if moderate.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  A March 1997 VA examination revealed the 
veteran's facial scars to be barely discernable, without any 
inflammation, tenderness, significant cosmetic effects, or 
limitation of function.  As such it would appear that a 
compensable evaluation is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 78000, 7803, 7804, 7805.  However, 
the veteran has several facial scars due to shell fragment 
wounds.  While none of these scars, when considered in 
isolation, are productive of more than slight disfigurement, 
one of original lacerations was a mosaic laceration over the 
cheek and upper lip was closed after debridement of the wound 
edges.  It is the Board's judgment that, when the scars are 
considered in toto, the net result is moderate disfigurement.  
Hence, an increased rating to 10 percent for residual facial 
shell fragment wound scars is warranted under 38 C.F.R. 
§ 4.118, Code 7800.     













ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right trigeminal nerve is denied.

A rating in excess of 10 percent for residuals of fractures 
of the right mandible, maxilla and antrum is denied.

A 10 percent rating for shell fragment wound scars of the 
face is granted. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


